 
 

--------------------------------------------------------------------------------

 
EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT (“Agreement”) is made as of July 11, 2007 (“Effective
Date”), by and between Baywood International, Inc., a Nevada corporation (the
“Company”), and Neil Reithinger, an individual, (“Employee”).


W I T N E S S E T H:


WHEREAS, the Company wishes to ensure that it will continue to have the benefits
of Employee’s services on the terms and conditions hereinafter set forth; and


WHEREAS, Employee desires to work for the Company on the terms and conditions
hereinafter set forth.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties hereto hereby agree as follows:


1.             Employment; Term.  The Company hereby employs Employee, and
Employee hereby accepts employment with the Company, in accordance with and
subject to the terms and conditions set forth herein.  The term of employment
shall commence upon the Effective Date and shall continue for a period of five
(5) years (the “Term”), unless earlier terminated in accordance with Section 5
hereof.


2.             Employment.
 
 
(a)           The Company hereby agrees to employ Employee as a President and
Chief Executive Officer for the Term.  Employee agrees to serve in such capacity
and shall have primary responsibility for the operation and strategic direction
of the Company and its subsidiaries and such other duties, responsibilities and
authority, commensurate with such position as shall be assigned to him by the
Board of Directors (the “Board”).


(b)           Employee shall devote Employee’s full business time and attention
to Employee’s duties on the Company’s behalf.


3.             Compensation.


(a)           The Company shall pay Employee a base salary of One Hundred Fifty
Thousand Dollars ($150,000) per annum (the “Base Salary”), payable bi-weekly, in
accordance with the Company’s then existing payroll practices and subject to all
legally required or customary withholdings and other applicable taxes.  The Base
Salary will be retroactive to April 1, 2007.  Amounts due between April 1, 2007
and the date of this Agreement will be due in one payment within 30 days
following the date of this Agreeement.  Executive shall be entitled to an
increase in Base Salary of five percent (5%) per annum upon meeting performance
standards reasonably established by the Board or otherwise based on performance
as reasonably determined by the Board.


(b)           Employee shall be entitled to receive an annual bonus award
(“Annual Bonus”) based on the achievement of established financial goals or as
reasonably determined by the Board, commencing fiscal year 2007.  Employee’s
Annual Bonus shall be subject to review and approval each year by the Board.


(c)           As of the Effective Date, the Company shall grant to Employee,
pursuant to the Company’s 2004 Stock Option Plan as may be amended from time to
time (the “Plan”), options (the
“Options”) to purchase ten million (10,000,000) shares of Common Stock, par
value $0.001 per share, of the Company (the “Common Stock”) at an exercise price
equal to the Current Market Price (as hereinafter defined) on the date of
grant.  The Options will vest as of the Effective Date and will expire if not
exercised within ten (10) years after the date of vesting.  Subject to the
foregoing, the terms and provision of the Options shall be consistent with the
Plan and all exhibits thereto.


 
3

--------------------------------------------------------------------------------

 
For purposes of this Agreement, “Current Market Price” on any day of
determination means the closing price of a share of Common Stock on the
over-the-counter bulletin board as reported by the National Quotation Bureau
Incorporated, or a similar generally accepted reporting service, or if not so
available, in such manner as furnished by any NASDAQ member firm of the National
Association of Securities Dealers, Inc. selected from time to time by the Board
for that purpose, or if not so available, a price determined in good faith by
the Board as being equal to the fair market value thereof, as the case may be.


4.             Benefits.


(a)           The Company agrees to reimburse Employee for all reasonable
out-of-pocket business expenses incurred by Employee in the normal course of
business in connection with the performance of Employee’s duties under this
Agreement in accordance with the Company’s policy as it may be amended from time
to time.  The Company shall make such reimbursements within a reasonable amount
of time after submission by Employee of vouchers, receipts, credit card bills or
other documentation in accordance with the Company’s then applicable policies
and procedures.  In addition, the Company shall pay Employee’s monthly cellular
telephone bill.


(b)           Employee shall be entitled to participate in any and all medical
insurance, group health care programs, disability insurance, pension and other
benefit plans (“Medical Benefits”) which are made generally available by the
Company (“Medical Benefits”) to other similarly situated senior level employees
of the Company performing similar functions as Employee.  The costs of such
Medical Benefits for the Employee as well as any of Employee’s dependents, not
including Employee’s spouse, shall be borne by the Company.  The Company, in its
sole discretion, may at any time amend or terminate its benefit plans or
programs.


(c)           The Company shall match Employee’s contributions, if any, made to
the Company’s 401(k) plan, dollar for dollar, up to 6% of Employee’s Base Salary
per annum.


(d)           Employee shall be entitled to four (4) weeks paid vacation per
annum.  Vacation not taken or used shall be deferred or paid in cash to the
extent, if at all, consistent with the Company’s employment polices in effect
from time to time.


(e)           Employee shall be entitled to such other benefits as are generally
available to other similarly situated senior level employees of the Company
performing similar functions as Employee.


5.             Termination.  Employee’s employment hereunder may be terminated
under the following circumstances:


(a)           Death.  Employee’s employment hereunder shall terminate
immediately upon Employee’s death.


(b)           Disability.  The Company may terminate Employee’s employment
hereunder at any time after Employee becomes “Disabled.”  For purposes of this
Agreement, Employee shall be
“Disabled” upon the earlier of (i) the date Employee becomes entitled to receive
disability benefits under the Company’s long-term disability plan or (ii)
Employee’s inability to perform the essential functions of the duties and
responsibilities contemplated under this Agreement for a period of more than
ninety (90) consecutive days or for more than one hundred twenty (120) days in
any 270-day period due to physical or mental incapacity or impairment, as
determined in the reasonable judgment of a physician licensed in the State of
California, selected by the Company.  Such termination shall become effective
five (5) business days after the Company gives written notice of such
termination to Employee or to his legal representative, in accordance with
Section 9 hereof.


 
4

--------------------------------------------------------------------------------

 
(c)           Termination by the Company without Cause.  The Company may
terminate Employee’s employment hereunder without Cause (as hereinafter defined)
at any time after providing written notice to Employee.


(d)           Termination by the Company for Cause.  The Company may terminate
Employee’s employment hereunder for Cause at any time after providing written
notice to Employee, which notice shall provide in reasonable detail the
reason(s) for such termination.  For purposes of this Agreement, “Cause” shall
mean any of the following: (i) Employee’s willful or intentional failure or
refusal to perform or observe any of Employee’s significant duties,
responsibilities or obligations set forth in, or as contemplated under, this
Agreement where such failure or refusal shall not have ceased or been remedied
within thirty (30) days following written warning from the Company, provided
that such obligation to provide written warning and the related right to cure
shall not apply to (x) such matters as are not curable, or (y) repeated
violations of this clause (i); (ii) acts or omissions by Employee involving
Employee’s gross negligence related to the discharge of Employee’s duties; (iii)
any act or failure to act by Employee constituting fraud or involving a knowing,
willful or intentional misrepresentation, theft, embezzlement, dishonesty or
moral turpitude (collectively, “Fraud”); (iv) conviction of (or a plea of
nolocontendere to) an offense which is a felony in the jurisdiction involved or
which is a misdemeanor in the jurisdiction involved but which involves Fraud;
(v) any willful or intentional act or omission by Employee which is intended to
or which materially injures the reputation, business or business relationships
of the Company, or Employee’s reputation or business relationships; (vi)
alcoholism, drug abuse or other substance abuse having a material adverse effect
on the performance of Employee’s duties hereunder; or (vii) Employee’s willful
or intentional failure or refusal to comply with any reasonable and lawful
request or direction of the Company not contrary to the provisions of this
Agreement, where such failure or refusal shall not have ceased or been remedied
within thirty (30) days following written warning from the Company, provided
that such obligation to provide written warning and the related right to cure
shall not apply to (x) such matters as are not curable, or (y) repeated
violations of this clause (vii).


(e)           Termination by Employee for Good Reason.  Employee may terminate
Employee’s employment hereunder at any time for either of the following reasons
(a termination for “Good Reason”):  (i) the Company’s breach of any material
provision of this Agreement, which shall continue unremedied for thirty (30)
days after written notice by Employee to the Company, or (ii)  if Employee is
relieved by the Company of primary responsibility for the operations of the
business of the Company, except (x) for Cause, or (y) if Employee is given other
duties of substantially the same responsibility and importance to the Company.


(f)           Other Termination by Employee.  Employee may terminate Employee’s
employment hereunder at any time, other than for Good Reason, after providing
thirty (30) days-prior written notice to the Company.


6.             Compensation Following Termination Prior to the End of the
Term.  In the event that Employee’s employment hereunder is terminated prior to
the end of the Term, Employee shall be entitled only to the following
compensation and benefits upon such termination:


 
5

--------------------------------------------------------------------------------

 
(a)           Termination by Reason of Death or Disability.  In the event that
Employee’s employment is terminated by reason of Employee’s death or Disability,
respectively, the Company shall pay the following amounts to Employee (or
Employee’s spouse or estate, as applicable):


(i)           Any accrued but unpaid Base Salary (as determined pursuant to
Section 3(a) hereof) for services rendered to the date of termination.


(ii)          Any accrued but unpaid expenses required to be reimbursed pursuant
to Section 4(a) hereof.


(iii)         A pro rata share, based on the portion of the fiscal year in which
Employee was employed at the time of his death or Disability, of the Annual
Bonus to which Employee would have been entitled had Employee remained employed
by the Company through the end of the then current fiscal year (as determined
pursuant to Section 3(b) hereof).  Such amount shall be paid as soon as
reasonably practicable following the calculation thereof at the end of such
fiscal year.


Except as otherwise specifically provided herein, in the event Employee’s
employment is terminated pursuant to this Section 6(a), the benefits to which
Employee may be entitled upon such termination pursuant to the plans, programs
and arrangements referred to in Section 4(b) hereof shall be determined and paid
in accordance with the terms of such plans, programs and arrangements.


(b)           Termination by the Company for Cause or by Employee without Good
Reason.  In the event that Employee’s employment hereunder is terminated by the
Company for Cause or by Employee without Good Reason, the Company shall pay the
following amounts to Employee:


(i)           Any accrued but unpaid Base Salary (as determined pursuant to
Section 3(a) hereof) for services rendered to the date of termination.


(ii)          Any accrued but unpaid expenses required to be reimbursed pursuant
to Section 4(a) hereof.


(c)           Termination by the Company Without Cause or by Employee for Good
Reason.


(A)           In the event that Employee’s employment hereunder is terminated by
the Company without Cause or by Employee for Good Reason, the Company shall pay
the following amounts to Employee:


(i)           Any accrued but unpaid Base Salary (as determined pursuant to
Section 3(a) hereof) for services rendered to the date of termination.


(ii)          Any accrued but unpaid expenses required to be reimbursed pursuant
to Section 4(a) hereof.


(iii)         Base Salary for a period of twelve (12) months from the date of
termination.
 
(iv)         A pro rata share, based on such period of the fiscal year in which
Employee was employed, of Annual Bonus to which Employee would have been
entitled had Employee remained employed by the Company through the end of the
then current fiscal year (as determined pursuant to Section 3(b) hereof);
provided, however, that Employee shall be entitled to the entire Annual Bonus to
which Employee would have been entitled had Employee remained employed by the
Company through the end of the then current fiscal year if, at the time of
termination of Employee’s employment pursuant to this Section 6(c), Employee was
employed by the Company for at least the first six (6) months of such fiscal
year.  Such amount shall be paid as soon as reasonably practicable following the
calculation thereof at the end of such fiscal year.


 
6

--------------------------------------------------------------------------------

 
(B)           Notwithstanding the foregoing, the Company shall have no
obligation to make any further payments pursuant to Section 6(c)(A)(iii) or
6(c)(A)(iv) hereof in the event that Employee breaches any of his obligations
set forth in Section 7 hereof.


(C)           Except as otherwise specifically provided herein, in the event
Employee’s employment is terminated pursuant to this Section 6(c), the benefits
to which Employee may be entitled upon such termination pursuant to the plans,
programs and arrangements referred to in Section 4(b) hereof shall be determined
and paid in accordance with the terms of such plans, programs and arrangements.


(d)           General.  In the event that Employee’s employment is terminated
for any reason, Employee shall cease to be an employee of the Company for all
purposes, and, except as may be provided under this Agreement or under the terms
of any incentive compensation, employee benefit or fringe benefit plan
applicable to Employee at the time of Employee’s termination prior to the end of
the Term, shall have no right to receive any other compensation, employee
benefits or perquisites, or to participate in any other plan, arrangement or
benefit, with respect to any future period after such termination.  In the event
that Employee’s employment is terminated for any reason, the Company’s payment
of salary and other amounts specifically provided for in the applicable previous
paragraph of this Section 6 shall constitute complete satisfaction of all
payment obligations of the Company to Employee pursuant to this Agreement, and
Employee’s rights set out in this Section 6 shall constitute Employee’s sole and
exclusive rights and remedies as a result of any actual or constructive
termination of his employment hereunder.


7.             Non-Competition and Non-Solicitation; Non-Disclosure of
Proprietary Information; Surrender of Records; Company Property.


(a)           Non-Competition  Employee acknowledges and recognizes the highly
competitive nature of the Company’s business and that Employee’s position with
the Company and access to the Company’s confidential records and proprietary
information renders Employee special and unique.  In consideration of payments
made and to be made by the Company to Employee pursuant to this Agreement
(including, without limitation, pursuant to Section 3 hereof), Employee agrees
that (A) during the Term and until one year thereafter, or (B) until such time
that Employee’s employment is terminated by the Company without Cause or by
Employee for good reason prior to the end of the Term, Employee will not,
directly or indirectly, in the United States or any other place in which the
Company then does business, engage in, or be affiliated in any manner with any
individual, partnership, venture, unincorporated association, organization,
syndicate, corporation, limited liability company, or other entity, trust and
trustee, executor, administrator or other legal or personal representative, or
any government or agency or political subdivision thereof (any of the foregoing,
a “Person”) engaged in, the business of manufacturing, marketing, distributing
and/or selling (A) nutraceutical products, including but not limited to dietary
supplements and pharmaceuticals; (B) any other product categories the Company is
actively manufacturing, marketing, distributing and/or selling as of the date of
termination or expiration of this Agreement; or (C) any other product categories
manufactured, marketed, distributed and/or sold by the Company during the Term.


(c)           Non-Solicitation.  In further consideration of the payments made
and to be made by the Company to Employee pursuant to this Agreement (including,
without limitation, pursuant to Section 3 hereof), Employee agrees that (A)
during the Term and until one year thereafter, or (B) until such time that
Employee’s employment is terminated by the Company without Cause or by Employee
for good reason prior to the end of the Term, Employee shall not, directly or
indirectly, on his own behalf or on behalf of any Person, (A) advise or
encourage any employee, agent, consultant, representative, customer, licensor,
vendor or supplier of the Company to terminate his, her or its relationship with
the Company, or (B) solicit or attempt to solicit or participate in the
solicitation of or employ or otherwise engage any employee, agent, consultant or
representative of the Company, or otherwise encourage any such person to become
an employee, agent, representative or consultant of or to any other Person.


 
7

--------------------------------------------------------------------------------

 
(d)           Proprietary Information.  Employee acknowledges that during the
course of Employee’s employment with the Company Employee will necessarily have
access to and make use of proprietary information and confidential records of
the Company.  Employee covenants that Employee shall not, during the Term or any
time thereafter (irrespective of the circumstances under which Employee’s
employment with the Company terminates), directly or indirectly, use for
Employee’s own purpose or for the benefit of any person or entity other than the
Company, nor otherwise disclose, any proprietary information of which Employee
has knowledge to any person or entity, unless such disclosure has been
authorized in writing by the Company or is otherwise required by law.  Employee
acknowledges and understands that the term “proprietary information” includes,
but is not limited to, patents, copyrights and trade secrets, including, without
limitation: (i) the proprietary software products, programs, applications and
processes utilized by or on behalf of the Company to the extent such information
is unique to the Company or is not known to others outside the Company; (ii) the
name and/or address of any customer, licensor or vendor of the Company, to the
extent confidential, or any proprietary information concerning the transactions
or relations of any customer of the Company with the Company or any of its
principals, directors, employees or agents; (iii) any proprietary information
concerning any product, technology or procedure employed by or on behalf of the
Company but not generally known to its customers or competitors, or under
development by or being tested by or on behalf of the Company but not at the
time offered generally to customers; (iv) any information which is generally
regarded and treated as confidential or proprietary in any line of business
engaged in by or on behalf of the Company; (v) information belonging to
customers or affiliates of the Company or any other individual or entity which
the Company has agreed to hold in confidence (provided that Employee has
knowledge of the Company’s duty to hold such third-party information in
confidence); and (vi) all written, graphic or other material relating to or
containing any of the foregoing.  The term “proprietary information” shall not
include information generally available to or known by the public or in the
industry, or information that is or becomes available to Employee on a
non-confidential basis from a source other than the Company or the Company’s
stockholders, principals, directors, officers, employees or agents (other than
as a breach of any obligation of confidentiality).


(e)           Confidentiality and Surrender of Records.  Employee shall not,
during the Term or any time thereafter (irrespective of the circumstances under
which Employee’s employment with the Company terminates), except as required by
law or as is necessary for the performance of Employee’s duties hereunder,
directly or indirectly, publish, make known or in any fashion disclose any
confidential records to, or permit any inspection or copying of confidential
records by, any Person, and Employee shall not retain, and shall deliver
promptly to the Company, any of the same following termination of Employee’s
employment for any reason or upon request by the Company.  The term
“confidential records” means all correspondence, memoranda, files, manuals,
books, designs, sketches, lists, financial, operating or marketing records,
magnetic tape, or electronic or other media or equipment for records of any kind
which may be in Employee’s possession or under Employee’s control or accessible
to Employee which may contain any proprietary information.  All confidential
records shall be and remain the sole property of the Company during the Term and
thereafter.
(f)           Disclosure Required by Law.  In the event Employee is required by
law or court order to disclose any proprietary information or confidential
records of the Company, Employee shall provide the Company with prompt written
notice so that the Company may seek a protective order or other appropriate
remedy, and if such protective order or other remedy is not obtained, Employee
shall furnish only that portion of the proprietary information that is legally
required as determined by counsel to the Company.


 
8

--------------------------------------------------------------------------------

 
(g)           No Other Obligations.  Employee represents and warrants to the
Company that Employee is not precluded or limited in Employee’s ability to
undertake or perform the duties described herein by any contract, agreement, or
restrictive covenant.  Employee covenants that Employee shall not employ the
trade secrets or proprietary information of any other Person in connection with
Employee’s employment by the Company.


(h)           Confidentiality of this Agreement.  Employee agrees to keep
confidential the terms of this Agreement, to the extent public disclosure is not
made by the Company as provided below.  This provision does not prohibit
Employee from providing this information as required by law or to his attorneys,
accountants or business advisors for purposes of obtaining legal, tax or
business advice; provided, however, that Employee shall be responsible for
breaches of the confidentiality restrictions contained herein by such persons as
if Employee had breached such restrictions.  The Company shall not disclose the
terms of this Agreement except as necessary in the ordinary course of its
business, as required by law or as required by any governmental or
quasi-governmental entity or any self regulatory organization.


All rights (if any) in reports, materials, inventions, processes, discoveries,
improvements, modifications, know-how or trade secrets conceived, developed or
otherwise made by Employee during the Term, alone or with others, and in any way
relating to the present or future products or business of the Company
(collectively, the “Developments”), shall be the sole property of the
Company.  Employee agrees to, and hereby does, assign to the Company for no
consideration all of Employee’s right, title and interest in and to all
Developments.  Employee agrees that all such Developments that are copyrightable
shall constitute works made for hire under the copyright laws of the United
States and Employee hereby assigns to the Company all copyrights and other
proprietary rights Employee may have in any such Developments to the extent that
they might not be considered works made for hire.  Employee shall make and
maintain adequate and current written records of all Developments, and shall
disclose all Developments fully and in writing to the Company promptly after
development of the same, and at any time upon request.


(i)           Enforcement.  Employee acknowledges and agrees that, by virtue of
Employee’s position, Employee’s services, and access to and use of proprietary
information and confidential records, any violation by Employee of any of the
undertakings contained in this Section 7 would cause the Company immediate,
substantial and irreparable injury for which it has no adequate remedy at
law.  Accordingly, Employee agrees that in the event of a breach by Employee of
any said undertakings, the Company will be entitled to seek temporary and
permanent injunctive relief in any court of competent jurisdiction (without the
need to post any bond and without proving that damages would be
inadequate).  Rights and remedies provided for in this Section 7 are cumulative
and shall be in addition to rights and remedies otherwise available to the
parties hereunder or under applicable law.


8.             No Third Party Rights.  The parties do not intend the benefits of
this Agreement to inure to any person or entity not a party to this Agreement
(other than to the spouse or estate of Employee in the case of death or
Disability of Employee, in which case such spouse or estate shall be entitled to
only those rights set forth in Section 6(a) hereof).  Notwithstanding anything
contained in this Agreement, this Agreement shall not be construed as creating
any right, claim or cause of action against any party by any person or entity
not a party to this Agreement (other than the spouse or estate of Employee in
the case of the death or Disability of Employee, in which case such spouse or
estate shall be entitled to only those rights set forth in Section 6(a) hereof).


 
9

--------------------------------------------------------------------------------

 
9.             Notices.  Unless otherwise provided herein, any notice required
or permitted under this Agreement shall be given in writing and shall be deemed
to have been duly given upon personal delivery to the party to be notified or
three (3) days after being mailed by United States certified or registered mail,
postage prepaid, return receipt requested or one (1) day after being sent by
Federal Express or other recognized overnight delivery to the following
respective addresses, or at such other address as each may specify by notice to
the other:


Notice to the Company:


Baywood International, Inc.
14950 North 83rd Place, Suite 1
Scottsdale, Arizona  85260
Attention:  Secretary
Facsimile:  (480) 483-2168


Notice to Employee:


Neil Reithinger


10.           Assignability; Binding Effect.  This Agreement is a personal
contract calling for the provision of unique services by Employee, and
Employee’s obligations hereunder may not be sold, transferred, assigned, pledged
or hypothecated.  In the event of any attempted assignment or transfer of
obligations hereunder by Employee contrary to the provisions hereof, the Company
will have no further liability for payments hereunder.  The rights and
obligations of the Company hereunder will be binding upon and inure to the
benefit of the successors and assigns of the Company.


11.           Entire Agreement; Amendment; Waiver.  This Agreement constitutes
the entire agreement between the parties hereto with respect to the subject
matter hereof and supersedes all other prior agreements and understandings, both
written and oral, between the parties with respect to the subject matter
hereof.  This Agreement shall not be modified or amended except by a written
instrument duly executed by each of the parties hereto.  Any waiver of any term
or provision of this Agreement shall be in writing signed by the party charged
with giving such waiver.  Waiver by either party hereto of any breach hereunder
by the other party shall not operate as a waiver of any other breach, whether
similar to or different from the breach waived.  No delay on the part of the
Company or Employee in the exercise of any of their respective rights or
remedies shall operate as a waiver thereof, and no single or partial exercise by
the Company or Employee of any such right or remedy shall preclude other or
further exercise thereof.


12.           Severability.  If any term or provision of this Agreement shall be
held to be invalid or unenforceable for any reason, such term or provision shall
be ineffective to the extent of such invalidity or unenforceability without
invalidating the remaining terms and provisions hereof, and this Agreement shall
be construed as if such invalid or unenforceable term or provision had not been
contained herein.


13.           Survivability.  The provisions of this Agreement, which by their
terms call for performance subsequent to termination of Employee’s employment
hereunder, or of this Agreement, shall survive such termination.
 
14.           Counterparts and Headings.  This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original and all which
together shall constitute one and the same instrument.  Facsimile signatures
shall be given the same legal effect as original signatures.  All headings are
inserted for convenience of reference only and shall not affect the meaning or
interpretation of this Agreement.


 
10

--------------------------------------------------------------------------------

 
15.           Governing Law. This Agreement shall be construed in accordance
with the internal laws of the State of Arizona, without regard to principles of
conflicts of laws.


16.           Waiver of Jury Trial.  Each party hereto irrevocably waives, to
the fullest extent permitted by law, all rights to trial by jury in any action,
proceeding or counterclaim (whether based upon contract, tort or otherwise)
arising out of or relating to this Agreement or any of the transactions
contemplated hereby.






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.



   
BAYWOOD INTERNATIONAL, INC.
                           
By:
 
   
 
Name:  Karl H. Rullich
     
Title:  Secretary & Director
                     
EMPLOYEE
                             
______________________________
     
NEIL REITHINGER
 